Title: To George Washington from Timothy Pickering, 1 July 1797
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia July 1. 1797.

I was honoured with your letter of the 28th ult. by this days post. A copy of the laws neatly bound, and of my letter to General Pinckney with the documents to which it refers, have been some time packed up for you. The workman who undertook to make rollers for your copying press, has been called on many times; and he has often promised to complete them. At the last call, about two days since he promised to complete them in a week. I shall continue the applications until his promise is performed.
In respect to the journals of Congress, I do not recollect whether you wished for an entire set, or such volumes as were necessary to complete what you have. The volumes will not be uniform; as of late they are printed in octavo only. If you will be so good as to send me a memorandum of the volumes you now possess, the residue shall be provided without delay.
I shall have the pleasure to deliver & forward the several letters you inclosed, according to your desire: and am most respectfully yr obt servt

Timothy Pickering

